WOOLEEY, Circuit Judge.
This case is here on the record in Paoni and Smith v. United States, 281 Fed. 801, just decided, and differs from that case in only one circumstance, yet in the vital circumstance that the defendant has failed, to show that he had any witnesses who, had they been summoned, would have testified in his favor, or *273any witnesses who could not, within the time limited by the trial court, be obtained by compulsory process. In other words the defendant, failing to show that he was prejudiced by the action of the trial court, raises on this writ of error an academic rather than a substantial question. Therefore the judgment below must be affirmed.